Exhibit 10.25
Lease
     This Lease Agreement made as of the 26th day of November, 2008 by and
between Carl Ruedebusch LLC (herein “Landlord”) and Cardiac Science Corporation
(“Tenant”). For good and valuable consideration, the receipt and adequacy of
which is acknowledged, Landlord and Tenant hereby agree as follows:
     1. GRANT; PRIMARY TERM; CERTAIN DEFINED TERMS.
     A. Grant. Landlord hereby leases to Tenant and Tenant hereby takes from
Landlord certain premises known as Deerfield Industrial Park Property comprising
approximately 16.613 acres as described on Exhibit A, attached hereto and
incorporated herein by reference (the “Premises”) on which there is a building
containing approximately 100,000 rentable square feet being used by Tenant for a
combination of light manufacturing, warehouse and office use (the “Building”)
situated as outlined on a diagram of the Premises shown on the Site Plan
attached hereto as Exhibit B and incorporated herein by reference
     B. Primary Term. To have and to hold the Premises for a term (the “Primary
Term”) of one hundred twenty (120) months commencing on December 1, 2008 (the
“Rent Commencement Date”) and expiring on the last day of November, 2018, unless
such Primary Term is extended as provided in Section 5.C. of this Lease.
     C. Lease Year Definitions. For the original Premises, each twelve
(12) month period commencing on December 1 and ending on November 30 of the
immediately following year may be referred to in this Lease as the “Original
Premises Lease Year,” including such periods that fall during any extension of
the Primary Term as provided in Section 5.C. of this Lease. For the First
Expansion Space, the twelve (12) month period commencing on the first (1st) day
of the month immediately following the date of Substantial Completion of the
First Expansion Space and ending on the last day of the month that immediately
precedes said month in the immediately following year, and each succeeding
twelve (12) month period thereafter, may each be referred to in this Lease as
the “First Expansion Lease Year,” except that the last First Expansion Lease
Year shall end on the last day of the Primary Term, as such Primary Term may
have been extended as provided in Section 5.C. of this Lease. For the Second
Expansion Space, the twelve (12) month period commencing on the first (1st) day
of the month immediately following the date of Substantial Completion of the
Second Expansion Space and ending on the last day of the month that immediately
precedes said month in the immediately following year, and each succeeding
twelve (12) month period thereafter, may be referred to in this Lease as a
“Second Expansion Lease Year” during the Primary Term (as such Primary Term may
have been extended pursuant to the terms of Section 5.C. of this Lease).
Notwithstanding the foregoing, the term “Lease Year,” as it applies without any
reference to the applicable portion of the Premises, shall mean the Lease Year
during any Option Term as it applies to the entire Premises (as then
constituted, including the Original Premises and, if constructed, either or both
of the First Expansion Space and the Second Expansion Space) and shall mean the
twelve (12) month period commencing on the first day of the month immediately
following the last day of the Primary Term and ending on the last day of the
month that immediately precedes said month in the

1



--------------------------------------------------------------------------------



 



immediately following year, and each succeeding twelve (12) month period
thereafter, as well as the same twelve (12) month period in the past as
contemplated in Section 4.A. of this Lease.
     D. Definition of Rentable Square Feet. The term “Rentable Square Feet” as
used herein shall mean the area reasonably determined by Landlord on the basis
of the actual Rentable Square Feet of the applicable portion of the Building,
which shall be done through a measurement of the applicable portion of the
Building once work is completed sufficiently so as to allow an accurate physical
measurement. The term “Rentable Square Feet” or “Rentable Square Footage” shall
mean the amount of square feet found within the applicable portion of the
Building measured to the exterior surface of exterior walls and including the
area underneath interior walls and support columns. The parties agree that the
Rentable Square Feet of the Building on the date of this Lease is 100,000
Rentable Square Feet.
     2. RENT FOR FIRST YEAR OF PRIMARY TERM; RENT PAYMENTS: The rent payable for
the original Premises during the first Original Premises Lease Year shall be at
the rate of Fifty-One Thousand Five Hundred and 00/100 Dollars ($51,500.00) per
month, subject to adjustment in accordance with Section 3 below. All rent
payable hereunder shall be paid to Landlord in lawful currency of the United
States at such place as Landlord may from time to time designate in writing.
     3. RENT INCREASES: The monthly rent for the original Premises shall be
increased at the commencement of each and every Original Premises Lease Year,
with the first (1st) increase on the first (1st) day of the second (2nd)
Original Premises Lease Year in an amount equal to three percent (3%) of the
monthly rental being paid in the immediately prior Original Premises Lease Year.
Further, the aforementioned annual increases in monthly rental shall also apply
to the First Expansion Space, with each annual increase in monthly rental being
in the amount equal to three percent (3%) of the monthly rental being paid in
the immediately prior First Expansion Lease Year, with the first (1st) increase
on the first (1st) day of the second (2nd) First Expansion Lease Year.
Similarly, the aforementioned annual increases in monthly rental shall also
apply to the Second Expansion Space, with each annual increase in monthly rental
being in the amount equal to three percent (3%) of the monthly rental being paid
in the immediately prior Second Expansion Lease Year, with the first (1st)
increase on the first (1st) day of the second (2nd) Second Expansion Lease Year.
Finally, the aforementioned annual increases in monthly rental shall also apply
to the rent for the entire Premises (as then constituted, including any
expansions to the Building) during any Option Term of this Lease, with each
annual increase in monthly rental being in the amount equal to three percent
(3%) of the monthly rental being paid in the immediately prior Lease Year, with
the first (1st) increase on the first (1st) day of the second (2nd) Lease Year
of each Option Term.
     4. OPTION TO EXTEND AND RIGHT TO TERMINATE:
     A. Option to Extend. Tenant shall have the option to extend this Lease for
Two (2) additional Five (5) year term(s) (the “Option Terms”) upon the same
conditions applicable to the Primary Term, except that (i) no additional options
to extend shall be granted past November 30, 2028, unless and only to the extent
that the Primary Term is extended as provided in Section 5.C. of this Lease,
(ii) no additional rights to expand the Building shall be granted, and (iii) the
rent

2



--------------------------------------------------------------------------------



 



during the first (1st) Lease Year of each Option Term shall be set at
ninety-five percent (95%) of the Fair Market Rental Rate (as defined below),
provided, however, that the rent during the first (1st) Lease Year of each
Option Term as determined above shall be subject to the following limitations:
(x) the rent shall be no less than the rent paid in the Lease Year that was four
(4) Lease Years prior to the first (1st) Lease Year of the then applicable
Option Term and be the sum of the rent paid for the total of the Original
Premises and, if built, either or both the First Expansion Space and the Second
Expansion Space, and (y) the rent shall be no more than one hundred three
percent (103%) of the rent being paid during the immediately prior Lease Year.
Whenever the terms “Lease term” or “term of this Lease” are used in this Lease,
they shall refer to the Primary Term and any Option Term for which Tenant has
exercised its option to extend.
     Tenant may exercise any option to extend this Lease by giving notice in
writing to Landlord not more than three hundred sixty (360) days and no less
than two hundred seventy (270) days before the expiration of the Primary Term or
any prior Option Term, as the case may be. Landlord covenants and agrees to give
Tenant written notice of the date by which such option must be exercised at
least forty-five (45) days but not more than one hundred twenty (120) days prior
to when such option needs to be exercised (“Landlord’s Option Notice”). Tenant
shall not be entitled to exercise any option to extend this Lease if Landlord’s
Option Notice was given as required but Tenant’s notice is not given as required
herein or if the Tenant is in default of this Lease pursuant to Section 21
hereof beyond any applicable notice and cure period or grace period, or if
Tenant has been ten (10) or more days late in payment of its rent and has not
cured such late payments within ten (10) days after written notice on more than
three (3) occasions during any calendar year of this Lease.
     B. Fair Market Rental Rate. For the purposes of this Lease, the term “Fair
Market Rental Rate” shall mean the annual amount per rentable square foot that a
comparable landlord of a comparable building with a comparable vacancy factor
has accepted in comparable transactions between non-affiliated parties from new,
non-expansion, non-renewal and non-equity tenants of comparable
credit-worthiness, for comparable space, for a comparable use, for a comparable
period of time for the Dane County and Madison, Wisconsin metro market
(“Comparable Transactions”). In any determination of Comparable Transactions
appropriate consideration shall be given to the annual rental rates per rentable
square foot, the standard of measurement by which the rentable square footage is
measured, the ratio of rentable square feet to usable square feet, the type of
escalation clause, abatement provisions reflecting free rent, brokerage
commissions which would be payable by Landlord in similar transactions, length
of the lease term, size and location of premises being leased, tenant
improvement allowances, and other generally applicable conditions of tenancy for
such Comparable Transactions. No later than thirty (30) days after Landlord has
delivered Landlord’s Option Notice, Tenant shall notify Landlord of whether
Tenant is preliminarily planning on exercising its option to extend and
directing the determination of the Fair Market Rental Rate (“Tenant’s
Preliminary Notice”). Within fifteen (15) business days after Tenant’s
Preliminary Notice, Landlord shall notify Tenant in writing of Landlord’s good
faith estimate of the Fair Market Rental Rate. Tenant shall, within ten
(10) business days following receipt of same, notify Landlord in writing of the
acceptance or rejection of the proposed Fair Market Rental Rate, which notice
shall include, if Tenant objects to Landlord’s determination, Tenant’s own
determination of the Fair Market Rental Rate. If Tenant fails to respond within
such period, then Tenant shall be deemed to have rejected

3



--------------------------------------------------------------------------------



 



Landlord’s determination of the Fair Market Rental Rate as set forth in
Landlord’s notice. In the event Tenant objects by timely providing written
notice to Landlord (or is deemed to have rejected such determination), Landlord
and Tenant shall attempt to agree upon such Fair Market Rental Rate using good
faith efforts. If Landlord and Tenant fail to reach agreement within fifteen
(15) business days following Tenant’s delivery of its objection to (or deemed
rejection of) Landlord’s Fair Market Rental Rate (the “Outside Agreement Date”),
then such determination shall be determined in accordance with the immediately
following paragraph.
     Within five (5) business days after the Outside Agreement Date, Landlord
and Tenant shall each appoint an impartial, reputable, licensed real estate
broker who has been active in leasing buildings similar to the Premises in the
Madison, Wisconsin metro market during the immediately-preceding five (5) year
period (a “Qualified Broker”). Each of the two Qualified Brokers shall then,
within thirty (30) days after their appointment determine the Fair Market Rental
Rate for the Premises (based on the criteria identified in the first paragraph
of this Section 4.B. above) and deliver the results to each of Landlord and
Tenant. In the event that the higher of the two determinations is 5% or less
different than the lower of the two determinations then the Fair Market Rental
Rate shall be the average (mean) of the two. In the event that the higher of the
two determinations is greater than 5% different than the lower of the two
determinations then the two Qualified Brokers shall, within five (5) business
days after the last of the two Qualified Broker determinations is delivered,
select a third Qualified Broker, who shall, within ten (10) Business Days after
his or her appointment decide which of the two Qualified Broker determinations
is the appropriated determination of the Fair Market Rental Rate based on the
criteria identified in the first paragraph of this Section 4.B. above. Landlord
and Tenant shall each pay any fees for the services of the Qualified Broker
retained by them and for one-half of the fees for the third Qualified Broker.
     C. Right to Terminate. Subject to the terms of this Section, Tenant shall
have the right to terminate this Lease in advance of the expiration of the
Primary Term of this Lease effective at anytime after the last day of the
seventy-eighth (78th) month following the Rent Commencement Date. Tenant’s right
to terminate this Lease pursuant to this Section may only be exercised if all of
the following requirements are satisfied: (i) Tenant is not at that time in
default with respect to any of the terms and provisions of this Lease and has
not subsequently defaulted in any of Tenant’s obligations under this Lease past
any applicable cure period through the effective date of the early termination,
(ii) Tenant has not provided an Expansion Notice to Landlord for the Second
Expansion Option, (iii) Tenant delivers a written notice to Landlord notifying
Landlord that Tenant is terminating this Lease pursuant to this Section, which
notice shall be provided at least eighteen (18) months before the proposed date
of termination pursuant to this Section, and (iv) along with the foregoing
described written notice to Landlord Tenant shall deliver to Landlord a
termination fee in the amount of the following, as applicable, (a) if Tenant has
not provided an Expansion Notice to Landlord for the First Expansion Option, the
termination fee shall be an amount equal to the unamortized portion of the real
estate brokerage commission paid by Landlord to CresaPartners — West, Inc.
(“CresaPartners”) in connection with this Lease (with the commission being
amortized on a straight line basis over the Primary Term and the calculation of
the unamortized amount shall be performed on a per day basis), or (b) if Tenant
has provided an Expansion Notice to Landlord for the First Expansion Option, the
termination fee shall be the sum of the following amounts (x) the unamortized
portion of the real estate brokerage commission paid by Landlord to
CresaPartners in connection with this Lease

4



--------------------------------------------------------------------------------



 



(with the commission being amortized on a straight line basis over the Primary
Term and the calculation of the unamortized amount to be performed on a per day
basis), plus (y), the unamortized portion of the real estate brokerage
commission paid by Landlord to CresaPartners (or its successors and/or assigns)
in connection with the expansion into the First Expansion Space (with the
commission being amortized on a straight line basis over the period commencing
on the date that Tenant starts paying rent for the First Expansion Space and
ending on the last day of the Primary Term, and the calculation of the
unamortized amount to be performed on a per day basis), and plus (z) the
unamortized portion of the First Expansion Tenant Improvement Amount (with the
First Expansion Tenant Improvement Amount being amortized over the period
commencing on the date that Tenant starts paying rent for the First Expansion
Space and ending on the last day of the seventy-eighth (78th) month following
the date that Tenant starts paying rent for the First Expansion Space, and the
calculation of the unamortized amount to be performed on a monthly basis, as
described below). The term “First Expansion Tenant Improvement Amount” shall
mean the amount equal to fifteen dollars ($15) times the Rentable Square Feet of
the First Expansion Space with the unamortized amount outstanding accruing
interest at the rate of seven percent (7%) per annum with the calculation of
interest assuming that the amortized portions are reduced from the unamortized
portions along with interest on a monthly basis. For example, with respect to
the First Expansion Tenant Improvement Amount, if Tenant occupied 20,000
Rentable Square Feet through the First Expansion Option on the first day of the
second Original Premises Lease Year and terminates this Lease on the last day of
the sixth (6th) Original Premises Lease Year, the unamortized amount of the
First Expansion Tenant Improvement Amount would be $28,210.70 ($15 x 20,000 =
$300,000 amortized over seventy-eight (78) months at 7% interest results in
$28,210.70 remaining unamortized at the end of the seventh (7th) Original
Premises Lease Year, as such calculations are shown in more detail on Exhibit D
attached hereto).
     5. OPTION TO EXPAND.
     A. Expansion Notice. Subject to the First Expansion Conditions and the
Second Expansion Conditions (as defined below and as applicable), if Tenant
desires to expand the Building for either of the expansion options contemplated
herein, then Tenant shall provide a written request to Landlord (the “Expansion
Notice”), which written notice shall contain the approximate size (in Rentable
Square Feet) of the expansion desired by Tenant and the desired occupancy date
for such space, provided, however, that such occupancy date shall be no earlier
than twelve (12) months after the date the Expansion Notice is delivered by
Tenant to Landlord. Tenant may not revoke an Expansion Notice once delivered to
Landlord.
     B. First Expansion Option. Subject to the First Expansion Conditions,
Tenant shall have the right to have Landlord expand the Building’s square
footage for Tenant to Lease through an expansion of no less than 20,000 Rentable
Square Feet and not to exceed 60,000 Rentable Square Feet (provided, however,
that the original Building and all expansions, including those still to be
completed, taken together shall not to exceed 200,000 Rentable Square Feet) with
a completion date to be provided by Tenant (subject to the minimum time for
construction as provided in Section 5.A. above), provided that the Expansion
Notice is provided by Tenant to Landlord no later than the last day of the
thirtieth (30th) month after the Rent

5



--------------------------------------------------------------------------------



 



Commencement Date (the “First Expansion Option”). The Lease terms applicable to
the First Expansion Option, if exercised, will be as follows:
          (i) Planning and Construction. The approximate location of First
Expansion Option space is shown on Exhibit E attached hereto. Within fifteen
(15) days after Tenant provides its Expansion Notice, the parties shall meet to
discuss the details of the expansion and Tenant agrees to participate in any
subsequent meetings requested by Landlord in order for final plans and
specifications to be developed for the First Expansion Option space, which plans
and specifications shall be approved by both Landlord and Tenant. The First
Expansion Option space, once finally determined as to the size and location, is
hereinafter referred to as the “First Expansion Space.” In developing the scope
of work to be performed by Landlord for the First Expansion Space, it is
acknowledged that the First Expansion Space shall only be developed for
production and warehouse space and that the ratio of the production and
warehouse space shall be on a 50%/50% basis (unless otherwise mutually agreed by
the parties in writing), and that the scope of Landlord’s work shall be to a
level of fit and finish consistent with that which is necessary to support
Tenant’s permitted use, including without limitation, all elements of utility,
power, HVAC, fire protection, and plumbing, and shall not exceed the scope of
work as outlined on Exhibit F attached hereto. For the avoidance of doubt,
Landlord shall bear all costs associated with the First Expansion Space,
including without limitation construction, materials, architecture and
engineering costs. Any additional work required for Tenant’s use of the First
Expansion Space shall be performed at Tenant’s sole cost and expense. Tenant
shall have the right, at Tenant’s own cost and expense, to engage its own space
planner and any engineers and/or consultants of its choice, subject to
Landlord’s reasonable approval, to prepare preliminary space plans and working
drawings. Subject to Permitted Delays (as defined below) and the minimum time
for construction as provided in Section 5.A. above, Landlord shall Substantially
Complete the First Expansion Space within the time period provided in Tenant’s
Expansion Notice.
          (ii) Term. Provided that Tenant’s Expansion Notice is timely provided
to Landlord, the Term of this Lease shall not be affected by Tenant’s exercise
of the First Expansion Option. The Term for both the Original Premises and the
First Expansion Space shall expire or be extended together (and may not be
separated), unless this Lease is terminated early as provided in Section 4.C. of
this Lease.
          (iii) Rent. Tenant shall commence paying rent for the First Expansion
Space on the date that is thirty (30) days after Substantial Completion of the
First Expansion Space (the “First Expansion Rent Commencement Date”). The rent
amount for the first First Expansion Lease Year (as defined in Section 1.C. of
this Lease) shall be based on the following:
     a. If Tenant provides its Expansion Notice during the first Original
Premises Lease Year and with a scheduled Substantial Completion date no later
than twelve (12) months after the date the Expansion Notice is provided, then
the annual rent (payable in twelve (12) equal monthly installments) for the
First

6



--------------------------------------------------------------------------------



 



Expansion Space for the First Expansion Lease Year will be Six and 61/100
($6.61) times the Rentable Square Feet of the First Expansion Space. For the
avoidance of doubt, the annual rent for the First Expansion Lease Year shall be
as set forth in the preceding sentence even if the actual Substantial Completion
date occurs after the scheduled Substantial Completion date.
     b. If Tenant provides its Expansion Notice within the second (2nd) Original
Premises Lease Year and with a scheduled Substantial Completion date no later
than twelve (12) months after the date the Expansion Notice is provided, then
the annual rent (payable in twelve (12) equal monthly installments) for the
First Expansion Space for the First Expansion Lease Year will be Six and 81/100
($6.81) times the Rentable Square Feet of the First Expansion Space. For the
avoidance of doubt, the annual rent for the First Expansion Lease Year shall be
as set forth in the preceding sentence even if the actual Substantial Completion
date occurs after the scheduled Substantial Completion date.
     c. If Tenant provides its Expansion Notice within the third (3rd) Original
Premises Lease Year, but in no event may such Expansion Notice be provided later
than the last day of the thirtieth (30th) month after the Rent Commencement
Date, and with a scheduled Substantial Completion date no later than twelve
(12) months after the date the Expansion Notice is provided, then the annual
rent (payable in twelve (12) equal monthly installments) for the First Expansion
Space for the First Expansion Lease Year will be Seven and 01/100 ($7.01) times
the Rentable Square Feet of the First Expansion Space. For the avoidance of
doubt, the annual rent for the First Expansion Lease Year shall be as set forth
in the preceding sentence even if the actual Substantial Completion date occurs
after the scheduled Substantial Completion date.
     d. If Tenant provides its Expansion Notice at any time before the last day
of the thirtieth (30th) month after the Rent Commencement Date, but Tenant’s
scheduled Substantial Completion is more than twelve (12) months after the date
the Expansion Notice is provided (however, in no event will Tenant have the
right to expand pursuant to the First Expansion Option with an anticipated
Substantial Completion date later than the last day of the forty-second (42nd)
month after the Rent Commencement Date), then the annual rent (payable in twelve
(12) equal monthly installments) for the First Expansion Space for the First
Expansion Lease Year will be (1) Six and 61/100 ($6.61) times the Rentable
Square Feet of the First Expansion Space where the scheduled Substantial
Completion date is during the second (2nd) Original Premises Lease Year, (2) Six
and 81/100 ($6.81) times the Rentable Square Feet of the First Expansion Option
Space where the scheduled Substantial Completion date is during the third (3rd)
Original Premises Lease Year, (3) Seven and 01/100 ($7.01) times the Rentable
Square Feet of the First Expansion Space where the scheduled Substantial
Completion date is during the fourth (4th) Original Premises Lease Year. For the
avoidance of doubt, the annual rent for the First Expansion Lease Year shall be
as set forth in the

7



--------------------------------------------------------------------------------



 



preceding sentence even if the actual Substantial Completion date occurs after
the scheduled Substantial Completion date.
Exhibit C attached hereto provides an example of the rent payments described
herein, assuming that the Expansion Notice is provided by Tenant for the First
Expansion Option on the last day of the second (2nd) Original Premises Lease
Year, the First Expansion Space is 30,000 Rentable Square Feet, and the First
Expansion Rent Commencement Date is the first (1st) day of the fourth (4th)
Original Premises Lease Year.
          (iv) Substantial Completion and Occupancy. The Term “Substantial
Completion” shall mean the stage of construction of the First Expansion Space
such that (1) a certificate of occupancy (permanent or temporary) has been
issued from the local municipality for the First Expansion Space, (2) all
material building systems are in good working order such that Tenant can operate
its business from the First Expansion Space, and (3) only industry standard
punch list items are left to be completed. During the thirty (30) day period
between the date of Substantial Completion and the First Expansion Rent
Commencement Date, Tenant shall have the right occupy the First Expansion Space
and to move in and install, at Tenant’s sole cost and expense, Tenant’s
furniture, fixtures, trade fixtures, personal property, and telecommunications
wiring and equipment.
          (v) Amendment to Lease. Once all of the plans and specifications are
finalized for the First Expansion Space, Landlord and Tenant shall prepare in
good faith and enter into an Amendment to this Lease documenting the exact size
and location of the First Expansion Space, the rent to be paid upon Substantial
Completion and such other matters as may be necessary and/or appropriate in
documenting the expansion, provided, however, that no such other provisions
shall be inconsistent with the terms of this Lease.
          (vi) First Expansion Conditions. Unless a Lease Amendment is fully
signed by both Landlord and Tenant documenting the expansion pursuant to the
First Expansion Option, then Tenant’s right to expand into the First Expansion
Space pursuant to this Section 5.B. of the Lease shall be subject to the
following conditions precedent (the “First Expansion Conditions”): (1) Tenant’s
Expansion Notice must be provided before the last day of the thirtieth (30th)
month after the Rent Commencement Date, (2) Tenant must specify an anticipated
Substantial Completion date no later than the last day of the forty-second
(42nd) month after the Rent Commencement Date, subject to the minimum time for
construction as provided in Section 5.A. above, (3) this Lease must be in full
force and effect and Tenant may not be in default of this Lease (beyond any
applicable cure period) at the time the Expansion Notice is provided nor may
Tenant subsequently default in any of Tenant’s obligations under this Lease past
any applicable cure period, and (4) Tenant must sign an Amendment to the Lease
to document the expansion into the First Expansion Space within forty-five
(45) days after the Expansion Notice is provided by Tenant. If any one or more
of the First Expansion Conditions are not met, at Landlord’s reasonable option,
Tenant’s Expansion Notice shall be invalid and Tenant’s right to expand pursuant
to said Expansion Notice shall be null and void and be of no further force and
effect.

8



--------------------------------------------------------------------------------



 



     C. Second Expansion Option. Following the Rent Commencement Date and
continuing until the last day of the Primary Term of this Lease, and subject to
the Second Expansion Conditions (as defined below), Tenant shall have the right
to have Landlord expand the Building’s square footage for Tenant to Lease
through an expansion of Building to up to a total Building size (the original
Building and all expansions, including those still to be completed, taken
together) not to exceed 200,000 Rentable Square Feet with a completion date to
be provided by Tenant (subject to the minimum time for construction as provided
in Section 5.A. above) (the “Second Expansion Option”). The Lease terms
applicable to the Second Expansion Option, if exercised, will be as follows:
          (i) Planning and Construction. The approximate location of Second
Expansion Option space is shown on Exhibit G attached hereto. Within fifteen
(15) days after Tenant provides its Expansion Notice, the parties shall meet to
discuss the details of the expansion and Tenant agrees to participate in any
subsequent meetings requested by Landlord in order for final plans and
specifications to be developed for the Second Expansion Option space, which
plans and specifications shall be approved by both Landlord and Tenant. The
Second Expansion Option space, once finally determined as to the size and
location, is hereinafter referred to as the “Second Expansion Space”. Landlord
agrees to competitively bid the construction of the Second Expansion Space using
subcontractors approved by Tenant, which approval shall not be unreasonably
withheld or delayed. For the avoidance of doubt, Landlord shall bear all costs
associated with the Second Expansion Space, including without limitation
construction, materials, architecture and engineering costs. Tenant shall have
the right, at Tenant’s own cost and expense, to engage its own space planner and
any engineers and/or consultants of its choice, subject to Landlord’s reasonable
approval, to prepare preliminary space plans and working drawings. Subject to
Permitted Delays (as defined below) and the minimum time for construction as
provided in Section 5.A. above, Landlord agrees to Substantially Complete the
Second Expansion Space within the time period provided in Tenant’s Expansion
Notice.
          (ii) Term. If Tenant expands the Building for Tenant pursuant to the
Second Expansion Option, then the Primary Term of this Lease shall be no less
than seventy-eight (78) months commencing on the anticipated date of Substantial
Completion of the Second Expansion Space, and such extended Primary Term may
only end on the last day of a month. If the Primary Term of this Lease will be
less than seventy-eight (78) months on the anticipated date of Substantial
Completion of the Second Expansion Space, then the Primary Term shall be
extended so that the Primary Term is extended to expire on the last day of the
seventy-eighth (78th) month following the anticipated date of Substantial
Completion of the Second Expansion Space. Further, if Tenant’s anticipated
Substantial Completion date included in its Expansion Notice is earlier than the
last day of the fifth (5th) Original Premises Lease Year, than the Primary Term
shall be extended to expire on the last day of the seventy-eighth (78th) month
following the first day of the fifth (5th) Original Lease Year. The Term for
both the Original Premises and, if built, either or both of First Expansion
Space and the Second Expansion Space shall expire or be extended together (and
may not be separated). If Tenant expands the Building

9



--------------------------------------------------------------------------------



 



pursuant to the Second Expansion Option, Tenant’s right to terminate this Lease
pursuant to Section 4.C. of this Lease shall be null and void (no longer
available for Tenant to exercise) on the date that Tenant provides is Expansion
Notice for the Second Expansion Option.
          (iii) Rent. Tenant shall commence paying rent for the Second Expansion
Space on the date that is thirty (30) days after Substantial Completion of the
Second Expansion Space (the “Second Expansion Rent Commencement Date”). The
annual rent amount (payable in twelve (12) equal monthly installments) for the
first (1st) Second Expansion Lease Year (as defined in Section 1.E. of this
Lease) shall be determined based upon the total amount of all of Landlord’s
Project Costs (as defined below) multiplied by nine and one-quarter
percent (9-1/4%). The term “Landlord’s Project Costs” shall mean all of the
following Landlord’s costs, expenses and fees in constructing the Second
Expansion Space: (a) the following hard and soft costs (the “Hard and Soft
Costs”) (1) all architectural and engineering fees, (2) permits and approvals
costs and fees, and third party consulting fees, (3) construction costs,
including demolition costs, (4) grading, storm water management and landscaping
costs, (5) costs in expanding the parking lot, (6) inspection and plan checking
fees, (7) attorneys’ fees and costs, (8) insurance costs, (9) loan fees and
costs, and construction interest costs, (10) real estate brokerage fees paid to
CresaPartners (or its successors or assigns), if any, (11) costs for an on-site
job superintendant paid to the general contractor, and (12) any other actual
out-of-pocket costs incurred by Landlord in connection with constructing the
Second Expansion Space, as well as (b) the following fees as a percentage of the
Hard and Soft Costs (1) a general contractors fee in the amount equal to ten
percent (10%) of the sum of all Hard and Soft Costs, and (2) a development fee
payable to Landlord in the amount equal to five percent (5%) of the sum of all
the Hard and Soft Costs. Landlord’s Project Costs shall be provided to Tenant on
an open-book basis. Tenant shall have the right to engage its own project
manager, at Tenant’s own cost and expense.
Exhibit C attached hereto provides an example of the rent payments and the
extension of the Primary Term assuming that the Expansion Notice is provided by
Tenant for the Second Expansion Option on the last day of the fifth (5th)
Original Premises Lease Year, Landlord’s Project Costs for the Second Expansion
Space equaled $5,600,000, and the Second Expansion Rent Commencement Date is the
first (1st) day of the Seventh (7th) Original Premises Lease Year.
          (iv) Substantial Completion and Occupancy. The Term “Substantial
Completion” shall mean the stage of construction of the Second Expansion Space
such that (1) a certificate of occupancy (permanent or temporary) has been
issues from the local municipality for the Second Expansion Space, (2) all
material building systems are in good working order such that Tenant can operate
its business from the Second Expansion Space, and (3) only industry standard
punch list items are left to be completed. During the thirty (30) day period
between the date of Substantial Completion and the Second Expansion Rent
Commencement Date, Tenant shall have the right occupy the Second Expansion Space
and to move in and install, at Tenant’s sole cost and expense,

10



--------------------------------------------------------------------------------



 



Tenant’s furniture, fixtures, trade fixtures, personal property, and
telecommunications wiring and equipment.
          (v) Amendment to Lease. Once all of the plans and specifications are
finalized for the Second Expansion Space, Landlord and Tenant shall prepare in
good faith and enter into an Amendment to this Lease documenting the exact size
and location of the Second Expansion Space, the rent to be paid upon Substantial
Completion and such other matters as may be necessary and/or appropriate in
documenting the expansion, provided, however, that no such other provisions
shall be inconsistent with the terms of this Lease.
          (vi) Second Expansion Conditions. Unless a Lease Amendment is fully
signed by both Landlord and Tenant documenting the expansion pursuant to the
Second Expansion Option, then Tenant’s right to expand into the Second Expansion
Space pursuant to this Section 5.C. of the Lease shall be subject to the
following conditions precedent (the “Second Expansion Conditions”): (1) Tenant’s
Expansion Notice must be provided after the Rent Commencement Date and no later
than before the last day of the original Primary Term, (2) this Lease must be in
full force and effect and Tenant may not be in default of this Lease beyond any
applicable cure period at the time of the Expansion Notice is provided nor may
Tenant subsequently default in any of Tenant’s obligations under this Lease past
any applicable cure period, and (3) Tenant must sign an Amendment to the Lease
to document the expansion into the Second Expansion Space within forty-five
(45) days after the Expansion Notice is provided by Tenant. If any one or more
of the Second Expansion Conditions are not met, at Landlord’s reasonable option,
Tenant’s Expansion Notice shall be invalid and Tenant’s right to expand pursuant
to said Expansion Notice shall be null and void and be of no further force and
effect.
     D. Construction Methods and Warranties. Subject to the terms of the limited
warranty provided below, Landlord’s work in constructing the First Expansion
Space and the Second Expansion Space, as applicable, shall be performed in a
good and workmanlike manner and in accordance with industry standards for
similar buildings in the Madison, Wisconsin metro market. Landlord shall be
responsible for all costs related to the compliance with all applicable current
building codes, as well as the Americans with Disabilities Act of 1990 as they
relate to the First Expansion Space and the Second Expansion Space, as
applicable. Landlord shall warrant, for a period of one (1) year after
Substantial Completion (or assign any additional or longer period warranties to
Tenant), that the roof, HVAC system equipment, windows and seals, structural
components, and all electrical and plumbing systems and equipment are in good
working condition, except that Tenant shall be responsible for regular
maintenance of the same. The warranty provided in the immediately preceding
sentence is limited to the matters described in the foregoing sentence and is
provided in lieu of all other warranties or guaranties provided by Landlord.
Notwithstanding the terms of this Section, in the event Tenant or its employees,
contractors, agents or invitees causes any damage to portions of the Building or
Premises covered by the above-described warranty, Tenant shall repair such
damage at Tenant’s cost.
     E. Permitted Delays. The term “Permitted Delays” as used herein shall mean
delays in Landlord’s work toward Substantial Completion of the First Expansion
Space and the Second

11



--------------------------------------------------------------------------------



 



Expansion Space, as applicable, caused by any of the following: (i) delays
caused by Tenant, and/or (ii) act of God, war, insurrection, riot, civil
commotion, fire or other casualty, strikes, lockouts, inclement weather,
inability to obtain labor or materials, governmental regulations, or other
causes beyond Landlord’s reasonable control. A delay shall not constitute a
Permitted Delay unless Landlord provides Tenant with written notice within ten
(10) business days after the passage of such delay, describing in reasonable
detail the cause of the delay and the expected completion date. In event of a
Permitted Delay, Landlord shall use commercially reasonable efforts to mitigate
the effect and duration of such Permitted Delay and resume work toward
Substantial Completion as soon as reasonably practicable.
     F. Certain Items of Tenant’s Work. Tenant, at Tenant’s expense, shall have
the right to install security systems in the First Expansion Space and the
Second Expansion Space including card key and CCTV systems, provided, however,
the location, design and operation of such systems shall be approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall have the right to install up to two (2) communications
antennas on the Premises. Said antennas may be installed on the roof of the
Building, or in another location approved by Landlord. Tenant shall have the
right to trench to any antennas that are not installed on the Building’s
rooftop. Tenant shall appropriately screen any installed antennas.
     G. Parking. Landlord’s work in constructing the First Expansion Space and
the Second Expansion Space shall include the expansion of the parking lot on the
Premises so that the ratio of total parking stalls servicing the Building is no
less than two and one-half (2-1/2) stalls per 1,000 square feet of Rentable
Square Feet in the Building.
     6. USE OF PREMISES; COMPLIANCE WITH LAW: The Premises (and any expansion
spaces once occupied by Tenant) shall be used and occupied for the purpose of
manufacturing, warehousing and general office purposes and for purposes
incidental to such use and occupancy and for no other purposes whatsoever
without Landlord’s prior consent. Tenant shall at its own expense obtain any and
all governmental approvals, licenses and permits necessary for Tenant’s use.
Tenant shall not commit waste or suffer or permit waste to be committed in, on
or about the Premises.
     Tenant shall comply with all governmental laws, ordinances and regulations
(including Environmental Laws as hereinafter defined) applicable to the Premises
or its use of the Premises and shall promptly comply with all governmental
orders and directives applicable to the Premises, its use of the Premises or
connected with the Premises all at Tenant’s sole expense (except for matters
that are Landlord’s responsibility as set forth in the following sentence).
Provided, however, that Landlord warrants and represents that as of the Rent
Commencement Date with respect to the Premises, and as of the date of
Substantial Completion with respect to each of the expansion spaces, (i) the
Building and Tenant’s use of the Premises (referenced above) comply with all
building and use restrictions affecting the Premises, including applicable
zoning and land use laws, (ii) that Landlord has neither granted nor consented
to easements or other encumbrances that would adversely affect or impair
Tenant’s use of the Premises and (iii) that Building was constructed in
compliance with all applicable laws, rules, regulations and orders including,
without limitation, the Americans With Disabilities Act and any Wisconsin

12



--------------------------------------------------------------------------------



 



counterparts protecting the rights of the disabled as modified or amended prior
to construction. Landlord’s obligation to comply with the Americans With
Disabilities Act and its Wisconsin counterpart shall be based upon the
information as to Tenant’s use which Tenant has provided to Landlord prior to
the execution of this Lease.
     7. PROPERTY TAXES: Tenant shall pay, in addition to all other sums required
to be paid by it under the provisions of this Lease, and notwithstanding any
protest planned or pending, all Real Property Taxes which may be taxed, charged,
assessed, levied or imposed at any time or from time to time on the Premises
(including those relating to the expanded Building) attributable to the Lease
term. In addition to the rent payable hereunder, Tenant shall on the first day
of each month commencing with the first day of the month following the Rent
Commencement Date pay to Landlord one-twelfth (1/12th) of the estimated (by the
Village of Deerfield) Real Property Taxes for the then current tax year. When
real estate taxes are paid by Landlord, any excess paid by Tenant shall be
credited towards its liability for future real estate taxes or, if the Lease
term has ended, refunded to Tenant within ten (10) days of determination that an
excess amount has been paid. Any shortage shall be billed to Tenant by Landlord
and shall be paid by Tenant within thirty (30) days of such billing.
     As between the parties hereto, Tenant alone shall, at its sole and absolute
discretion, have the duty of attending to the making and filing of any statement
or report which may be provided or required by law as a basis of or in
connection with the determination, equalization, reduction, payment or abatement
of each obligation which is to be borne or paid by Tenant in accordance with
this Section. Landlord shall not be or become responsible therefor, nor for the
contents of any such statement or report. Unless required by law for a
successful action to be brought or claim to be made, Landlord shall not be
obligated to make, join in or be a party to any protest or objection to any law,
order, proceeding or determination, but shall cooperate and join with Tenant to
the extent required by law, provided the Tenant agrees to reimburse Landlord’s
actual out-of-pocket expenses incurred in connection therewith.
     Landlord agrees to provide Tenant, within ten (10) days of Landlord’s
receipt, with true and complete copies of all Real Property Tax bills, tax
notices or assessments which Landlord receives relating to the Premises.
     As used in this Section 7, “Real Property Tax” includes any real estate
taxes, special assessments (but only installments falling due during the Lease
term and which shall be paid over the longest period allowed) and similar levies
and charges against this Lease, the Premises (and all improvements thereon) or
the occupancy, use or possession thereof, or any estate, right title or interest
of Landlord, Tenant or either of them in or to the Premises. “Real Property Tax”
does not, however, include Landlord’s federal or state income, franchise,
inheritance or estate taxes.
     Landlord warrants and represents that there are no special assessments or
similar levies or charges currently outstanding affecting the Premises nor does
Landlord have notice or knowledge of any improvements either currently underway
or planned which could result in the imposition of any special assessment or
similar levies or charges. If any sales tax shall be imposed on the rentals,
Tenant and not Landlord shall pay the same.

13



--------------------------------------------------------------------------------



 



     Tenant shall be responsible for paying any and all personal property taxes
which may be levied against Tenant’s property.
     8. INSURANCE: Tenant shall obtain and maintain in full force and effect at
its expense during the term of this Lease, a comprehensive general liability
policy (or policies) satisfactory to Landlord, covering the Premises (and any
expanded portion of the Building starting on the date that Tenant first occupies
the same) and naming Landlord, Tenant and Landlord’s mortgagee(s) as insureds.
Such policy (or policies) shall insure against injury to property, persons or
loss of life arising out of the use or occupancy of the Premises with a combined
single occurrence limit not less than One Million Dollars. Said insurance shall
be written on an “occurrence” and not on a “claims made” basis. All such
liability policies will require at least thirty (30) days notice to Landlord of
cancellation. Tenant shall furnish Landlord a copy (or copies) of such policy
(or policies), or certificate(s) thereof, indicating such coverage is in effect.
If Tenant shall fail to maintain such insurance in full force and effect, or
shall fail to present the required certificate or copy of policy (or policies),
Landlord may at its option and with at least fifteen (15) business days advance
written notice to Tenant and opportunity to cure, obtain the necessary
insurance, pay the premium and the premium shall be repaid to Landlord as
additional rent for the month following the date on which the premium was paid
by Landlord. Tenant shall during the term of this Lease procure and maintain, at
Tenant’s expense, a “special form” policy (or policies) of insurance providing
special perils, all-risks, fire and extended coverage on the buildings and
improvements now or hereafter located on the Premises in an amount equal to the
full replacement value thereof above foundation, and against loss by boiler
explosion in an amount reasonably deemed adequate by Landlord. Tenant shall also
procure and maintain coverage for loss of rental under a business interruption
policy (or policies) including extra expense covering loss of rent in the amount
of the full rental agreed to be paid by Tenant hereunder for a period of one
(1) year. Landlord’s mortgagee shall be covered as insured mortgagee. Landlord
or Landlord’s mortgage, as directed by Landlord, shall be named as the loss
payee for insurance coverage for the buildings and improvements. Tenant
covenants and agrees to provide Landlord, upon request, with a copy of the
insurance policy and to also provide Landlord on an annual basis with evidence
of such coverage continuing in place. All insurance coverages provided hereunder
shall be approved by Landlord. Landlord shall at least annually provide Tenant
with certificates of all insurance it maintains in connection with the Premises
or the Building. Tenant shall be solely responsible for obtaining insurance as
it may deem advisable for all of its contents and merchandise located in the
Premises together with coverage for any fixtures, equipment or work done by
Tenant including leasehold improvements. It is understood that any insurance
carried by Landlord does not cover the risk of loss or damage to Tenant’s
property, equipment or fixtures nor property of others which may be stored in
the Premises by Tenant. Tenant waives any claim against Landlord for such loss
and shall save Landlord harmless from any claim for loss or damage to contents,
merchandise, fixtures or work done by Tenant regardless of the cause of such
damage or loss, unless it results from a negligent act or omission or willful
misconduct of Landlord or its agents, employees or invitees.
     9. USE AND EXTERIOR MAINTENANCE BY TENANT: Landlord covenants and agrees
that, as part of any expansion of the Building as described in this Lease, it
will initially landscape the unimproved portion of the Premises and shall
initially develop the parking

14



--------------------------------------------------------------------------------



 



areas and sidewalks as shown in the plans and specifications for such an
expansion. Tenant shall maintain all areas of the Premises and the Building (as
constituted from time-to-time) in good order, condition and repair, except as
noted in Sections 5.D and 10 of this Lease, and shall bear all costs associated
therewith including, but not limited to costs resulting from lawn mowing, snow
removal, landscaping, painting, lighting, cleaning, rubbish removal, security
and similar items. Landlord shall make available to Tenant all warranties
received by Landlord from parties furnishing services or materials in connection
with the construction of the Landlord Improvements. Except as specifically
provided in Sections 5.D. and 10 of this Lease, it is the stated purpose and
intent of Landlord and Tenant that this Lease shall be absolutely net (also
referred to as triple net) to Landlord and that Tenant shall pay, at the times
and in the manner provided in this Lease, all costs associated with the use,
occupancy, repair and maintenance of the Premises and Building, and all such
payments shall be without deduction or set off of any kind.
     10. MAINTENANCE BY LANDLORD: Landlord at its expense shall maintain the
foundation, exterior walls (including, without limitation, the window assembly,
but excluding glass breakage) and roof of the Building in good order and repair
throughout the term on the Lease. Landlord shall also maintain the parking lot
(excluding snow plowing, which is Tenant’s responsibility) on the Premises until
such time as the parking lot is completely resurfaced (and may also be
expanded), which may occur at any time, but is most likely to occur at the time
of the first expansion of the Building as contemplated in this Lease. Commencing
on the date of the substantial completion of the resurfacing of the parking lot
and for the remainder of the term of this Lease, including any extended periods,
Tenant shall be responsible for maintaining and keeping in good repair the
parking lot. Notwithstanding the foregoing, in the event Tenant or its
employees, contractors, agents or invitees causes any damage to the portions of
the Premises to be maintained by Landlord, Tenant shall repair such damage at
Tenant’s cost.
     11. MAINTENANCE BY TENANT: Commencing on the Rent Commencement Date and for
the remainder of the term of this Lease, including any extended periods, Tenant
shall at its expense maintain the interior of the Building in good order and
repair including, but not limited to repairs to or required replacements of the
interior plumbing, windows glass, plate glass doors and any heating, ventilating
and air conditioning equipment serving the Building. Tenant shall also be
responsible for snow removal, grass mowing and landscaping maintenance, as well
as for janitorial services.
     12. ALTERATIONS, ADDITIONS AND IMPROVEMENTS: Tenant shall not make any
alterations, additions or improvements to the Premises without prior written
consent of the Landlord unless the cost therefor would not exceed Ten Thousand
Dollars ($10,000) per occurrence; provided, however, that Tenant shall not need
Landlord’s approval if alterations, additions and improvements are less than
$3.00 per RSF, are non-mechanical, non-structural, non-electrical, not visible
from the exterior of the building, and do not adversely affect the value of the
building. Notwithstanding the foregoing, Tenant may perform cosmetic work such
as painting, installing carpet and low-voltage cabling without Landlord’s
consent but with prior notice. Upon the expiration of the Lease term, all such
alterations, additions and improvements shall become the property of the
Landlord. However, Tenant shall have the right to remove such alterations,
additions, or improvements upon the termination of the Lease, provided that
Tenant

15



--------------------------------------------------------------------------------



 



shall repair any damage caused by such removal and shall restore the appearance
of the Premises by redecorating. Landlord may elect upon notice to Tenant (which
shall be provided no later than the time Landlord provides its consent to Tenant
to make such improvements or within thirty (30) days after the expiration or
early termination date of this Lease if Tenant did not obtain Landlord’s written
consent to such an improvement) to require the removal of all alterations,
additions or improvements that require Landlord’s consent pursuant to this
paragraph upon the expiration or termination of the Lease, in which case Tenant
shall promptly remove the said alterations, additions and improvements and
repair the damage caused by such removal.
     13. SIGNS: Tenant shall have the right to erect such signs on the Building
and Premises as are consistent with governmental rules and regulations
applicable to the Premises. Any signs erected by Tenant shall be removed upon
the termination of the Lease. Tenant shall repair any and all damage caused by
such removal and shall restore the appearance of the Premises by redecorating.
     14. INCREASED PREMIUMS/SUSPENSION OF INSURANCE: Tenant shall not permit the
Premises to be used in a manner which would cause the suspension or cancellation
of fire or extended coverage insurance or the liability insurance policy carried
by Tenant for the benefit of Landlord and Tenant. Tenant shall promptly notify
Landlord of any changes in its use of the Premises beyond the use stated in
Section 6 and any corresponding change in insurance coverage or premiums, and
shall promptly pay any increased insurance premium and immediately provide proof
thereof to Landlord.
     15. WAIVER OF SUBROGATION: To the extent permitted by their respective
policies of insurance, each party waives any claim which may arise against the
other party during the term of this Lease for loss or damage to any of its
property located within or upon or constituting a part of the Premises which
loss or damage is (i) covered by valid and collectable fire and extended
coverage insurance policies to the extent that such loss or damage is
recoverable under said insurance policies or (ii) is required hereunder to be
covered by such policy (or policies). These mutual waivers are intended to
preclude any subrogation claim by the insurer for either party against the other
party. Each party agrees to have its insurance policies properly endorsed if
necessary to prevent the invalidation of said insurance coverage by reason of
said waivers.
     16. LANDLORD’S RIGHT OF ENTRY: Upon reasonable notice to Tenant (or without
notice if an emergency exists) and in a manner that minimizes disruption to
Tenant and the business, Landlord and its agents shall have the right to enter
the Premises during ordinary business hours for the purpose of inspecting the
Premises, making repairs, or showing the Premises to prospective purchasers,
lenders or for other reasonable purposes. An emergency exists if material damage
would be caused to the Premises if immediate action was not taken. Within two
hundred seventy (270) days prior to the expiration of the Lease term or within
one hundred eighty (180) days prior to the early termination date of the Primary
Term, Landlord and its agents shall have the right to erect usual signs
advertising the property for lease and shall have the right to enter the
Premises upon reasonable notice during ordinary business hours for the purpose
of showing the Premises to prospective tenants.

16



--------------------------------------------------------------------------------



 



     17. UTILITY AND WASTE REMOVAL SERVICES: Tenant shall directly pay costs of
all utilities which are separately metered to the Premises and shall further pay
for refuse disposal contracted for by Tenant in its own right. Landlord warrants
and represents that all such utilities shall be separately metered.
     18. ASSIGNMENT AND SUBLEASING: This Lease may not be assigned nor may all
or any part of the Premises be sublet by Tenant without Landlord’s prior written
consent which consent shall not be unreasonably withheld; except, however, that
no consent shall be needed for an assignment to any parent, subsidiary or
affiliate of (including, by way of example, an entity with a common parent), or
related entity to, Tenant. In no event shall any assignment or sublease relieve
Tenant from its obligations to Landlord for the full performance of all of the
terms, conditions and covenants of this Lease.
     19. DAMAGE BY CASUALTY: If the Building is damaged or partially destroyed
by fire or other casualty to the extent of one-half (1/2) or less of the then
cost of replacement above the foundation, the same shall be promptly repaired by
Landlord except that the obligation of Landlord to rebuild shall not include any
obligation to rebuild those portions of the Premises installed or added by
Tenant. If the Building is destroyed or damaged to the extent of greater than
one-half (1/2) of the then replacement cost, either Landlord, with the approval
of its mortgagee, or Tenant may elect to terminate this Lease by giving notice
in writing to the other party terminating this Lease given within sixty
(60) days of such damage or destruction, in which event, this Lease shall be
terminated as of the date of such notice. If neither party provides such notice,
Landlord shall promptly commence and diligently pursue to completion any repair
or restoration needed as a result of such fire or other casualty.
     If Landlord shall proceed to repair or rebuild the Premises, it shall
initiate and pursue the necessary work with reasonable dispatch in the manner
consistent with sound construction methods. Tenant agrees to promptly cooperate
with Landlord so as to not delay the progress of such repair and restoration.
     If the damage or partial destruction to the Building shall, in the opinion
of Tenant, render the Premises wholly untenantable, then rent shall abate until
the Building shall have been restored and are rendered tenantable. If such
damage or partial destruction renders the Building untenantable only in part,
the rent shall abate proportionately as to the portion of the Building rendered
untenantable.
     Notwithstanding the foregoing, if damage exceeding one-half (1/2) of the
replacement cost above foundation has been incurred, Landlord may at its option
terminate this Lease in the event insurance proceeds are not available to cover
all or substantially all of the estimated cost of repair. Landlord shall
exercise this option by written notice to Tenant within thirty (30) days after
the fire or casualty causing such loss, damage or destruction, which notice
shall be effective as of the date of such fire or casualty.
     20. CONDEMNATION: If at least ten percent (10%) of the Rentable Square Feet
of the Building is taken by the exercise of the power of eminent domain, and
such taking renders the Premises unsuitable for business in the opinion of
Tenant, then the term of this Lease shall

17



--------------------------------------------------------------------------------



 



terminate as of the date possession is taken by the condemnor. In the event of a
partial taking of less than ten percent (10%) of the Rentable Square Feet of the
Building or which is not extensive enough to render the Premises unsuitable for
business in the opinion of the Tenant, then Landlord shall promptly restore the
Premises to a condition comparable to its condition at the time of such
condemnation less the portion lost in the taking and this Lease shall continue
in full force and effect and the rent shall be reduced in the proportion that
the part of the Premises which is taken bears to the original area of the
Premises. Notwithstanding the foregoing, in no event shall Landlord be required
to expend more than the amount of any condemnation award it receives to restore
the Premises after a taking or condemnation. Each party agrees to notify the
other of a threatened condemnation promptly upon becoming aware of it.
     In the event of any condemnation or taking whether whole or partial, the
Tenant shall not, except as provided in the next sentence, be entitled to any
part of the award paid for such condemnation and Landlord is to receive the full
amount of such award. Provided, however, the Tenant shall have the right to
claim and recover from the condemning authority, but not from Landlord nor shall
Tenant’s claim or award limit or reduce the award to Landlord, such compensation
as may be separately awarded or recoverable by Tenant in Tenant’s own right on
account of any and all damage to Tenant’s business by reason of the condemnation
(including, without limitation, any award for business relocation) and for or on
account of any loss or cost to which Tenant might be put in removing or
replacing Tenant’s merchandise, furniture, fixtures, leasehold improvements or
equipment.
     21. DEFAULT:
     A. The following are events of default by Tenant under this Lease:
     i. Tenant shall fail to pay any rent when due and shall fail to pay the
delinquent rent within ten (10) days after written notice of such failure shall
have been given by Landlord.
     ii. Tenant shall fail to conform or comply with any of the terms, covenants
or conditions of this Lease other than for payment of rent and shall not cure
such failure within thirty (30) days after written notice thereof to Tenant
provided, however, that the Tenant shall not be in default after such thirty
(30) day period if it has promptly commenced using and is continuing to use
reasonable diligence to cure such failure of compliance;
     iii. Tenant shall become insolvent, shall make a transfer in fraud of
creditors or shall make an assignment for benefit of creditors or shall have a
receiver or trustee appointed for all or substantially all of its assets;
     iv. Tenant shall be adjudged bankrupt or insolvent in involuntary
proceedings instituted against Tenant under any bankruptcy act;
     v. Tenant shall vacate or abandon all or substantially all of the Premises.

18



--------------------------------------------------------------------------------



 



     Upon the occurrence of any such event of default, Landlord shall have the
option to pursue one or more of its remedies pursuant to law or pursuant to this
Lease without further notice or demand including, but not limited to the
following:
     (1) Landlord may without terminating this Lease expel Tenant from the
Premises, enter upon and take possession of the Premises and expel Tenant or any
other person who may be occupying such Premises therefrom, all without prejudice
to any other remedies which Landlord may have for possession or for the recovery
of past due rent and rent accruing under the Lease. Landlord shall not be liable
for damages or otherwise by reason of such re-entry. Notwithstanding such
re-entry or expulsion of Tenant, the liability of Tenant for rent shall not be
extinguished for the balance of the remaining Primary Term or applicable Option
Term, as the case may be, if Tenant has exercised its option to extend. Landlord
shall be entitled to recover the same subject to Landlord’s obligations to
mitigate damages as provided by law.
     (2) To recover reasonable attorney’s fees incurred by Landlord in
connection with Tenant’s default.
     (3) To relet the Premises applying such rents from reletting first to the
costs and expenses incurred by Landlord in reletting including brokerage fees,
attorney’s and costs of alterations and repairs and, second, to other
obligations due Landlord from Tenant prior to application of any portion of the
rent to offset the future rent which will become due from Tenant to Landlord
under this Lease.
     (4) To terminate the Lease and to recover from Tenant all damages Landlord
may incur by reason of the termination of the Lease including the cost of
recovering the Premises, reasonable attorney’s fees and the worth at the time of
such termination of the excess, if any, of the rent and charges equivalent to
rent reserved in this Lease for the remainder of the Primary Term, or the
applicable Option Term if Tenant has exercised its option to extend, over the
then reasonable rental value of the Premises for the remainder of the stated
term, all of which amounts shall be immediately due and payable from Tenant to
Landlord.
     (5) In lieu of Landlord’s other remedies, Landlord may elect to remedy any
default of Tenant which remains uncured beyond any applicable notice and grace
period, in which case the cost of remedying such default including reasonable
attorney’s fees shall be deemed to be additional rent hereunder and shall be due
from Tenant to Landlord with interest thereon at the rate of twelve (12%) per
cent per annum from the date of payment by the Landlord thereof.
     B. Landlord covenants and agrees to promptly comply with all of its
obligation under this Lease. If Landlord fails to do so after being provided
with notice and opportunity to cure as provided below, Tenant may pursue all of
its legal rights and remedies and shall be entitled to recover all costs and
expenses, including attorneys’ fees, it incurs in enforcing Landlord’s
obligations hereunder. In addition, if Landlord fails to timely perform any of
its obligations

19



--------------------------------------------------------------------------------



 



hereunder, Tenant shall notify Landlord of the default and if Landlord does not
cure the default within thirty (30) days of the notice (or five (5) days if such
default disrupts Tenant’s business), Tenant may cure the default. The foregoing
rights of Tenant are in addition to those set forth above regarding Tenant’s
right to take over construction from Landlord.
     22. WAIVER OF DEFAULT: No waiver by the parties hereto of any default or
breach of any term, condition, or covenant of this Lease shall be deemed to be a
waiver of any subsequent or breach of the same or any other term, condition or
covenant contained herein.
     23. FORCE MAJEURE: With the exception of Tenant’s obligation to pay rent
and to satisfy any other monetary obligations under this Lease, each party shall
not be required to perform any term, condition, or covenant in this Lease so
long as such performance is delayed or prevented by force majeure, which shall
mean Acts of God, strikes, lockouts, material or labor shortages, restrictions
by any governmental authority, civil riot, floods, and other cause not
reasonably within such party’s control and which by the exercise of due
diligence such party is unable, wholly or in part, to prevent or overcome.
     24. EXHIBITS: All exhibits, attachments, annexed instruments and addenda
referred to herein shall be considered a part hereof for all purposes with the
same force and effect as if copied at full length herein.
     25. ENVIRONMENTAL LAWS: Except as provided in the immediately succeeding
sentence, Landlord makes no representation with respect to the Premises’ past,
present or future compliance with Environmental Laws, which for purposes of this
Agreement shall mean all federal, state and local laws including statutes,
regulations, ordinances, codes, rules and other governmental restrictions and
requirements relating to the discharge of air pollutants, water pollutants or
process waste water or otherwise relating to the environment or hazardous
substances including, but not limited to, the Federal Solid Waste Disposal Act,
the Federal Clean Air Act, the Federal Clean Water Act, the Federal Resource
Conservation and Recovery Act of 1976, the Federal Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, regulations of the
Environmental Protection Agency, regulations of the Nuclear Regulatory Agency,
and regulations of any state department of natural resources or state
environmental protection agency now or at any time hereafter in effect. Landlord
represents that (a) no substance has been or will be introduced to the Premises
by Landlord which is in a form, quantity or manner which if known to be present,
on, under, in or about the property would require clean up, removal or some
other remedial action under any applicable Environmental Laws and (b) Landlord
represents, to the best of its knowledge, that no toxic, explosive or other
dangerous materials or hazardous substances are present in or on the Premises or
have been concealed within, buried beneath, released on or from, or removed from
the Premises (it being understood that Landlord has no notice or knowledge of
any actions or omissions of Tenant (including Tenant’s employees, agents,
contractors or other invitees) since Tenant first occupied the Premises in
1998). Landlord will defend, indemnify and hold harmless Tenant, its partners,
officers, directors, shareholders, employees, agents, lenders, contractors and
each of their respective successors and assigns from any and all claims,
damages, liabilities, losses, costs and expenses of any nature whatsoever, known
or unknown, contingent or otherwise (including, without limitation, attorneys’
fees, litigation, arbitration and administrative proceedings costs,

20



--------------------------------------------------------------------------------



 



expert and consultant fees and laboratory costs), that such party may incur as a
result of the presence of, release of or threatened release of hazardous
substances in or on the Premises (1) where such claim or liability arises from
facts occurring prior to Tenant’s occupancy of the Premises in 1998, and further
(2) if caused by Landlord or Landlord contractors performing work on the
Premises. The indemnity contained herein shall survive the expiration or earlier
termination of this Lease. Tenant agrees that, during its tenancy, it will
neither cause nor allow any substance to be present, used, stored, deposited,
treated, recycled or disposed of, on, under, in or about the Premises, in a
form, quantity or manner which if known to be present on, under, in or about the
property would require clean up, removal or some other remedial action under
applicable Environmental Laws. All such hazardous substances shall be handled in
accordance with applicable laws and/or Environmental Laws. Tenant agrees to hold
harmless and indemnify Landlord, its partners, officers, directors,
shareholders, employees, agents, lenders, contractors and each of their
respective successors and assigns, from any liability, claim or injury based
upon an actual or alleged violation of Environmental Laws of any nature
whatsoever, known or unknown, contingent or otherwise (including, without
limitation, attorneys’ fees, litigation, arbitration and administrative
proceedings costs, expert and consultant fees and laboratory costs), that such
party may incur as a result of the presence of, release of or threatened release
of hazardous substances in or on the Premises arising in connection with the
occupancy of the Premises by Tenant or any occupant of the Premises or the
operations of Tenant’s business on the Premises starting from the date of
Tenant’s original occupancy of the Premises in 1998 and through the term of this
Lease. The foregoing indemnification shall survive the expiration of the term of
this Lease.
     26. USE OF LANGUAGE: Words of any gender used in the Lease shall be held
and construed to include any other gender, and words in the singular shall be
held to include the plural, unless the context otherwise requires.
     27. CAPTIONS: The captions or headings of paragraphs in this Lease are
inserted for convenience only, and shall not be considered in construing the
provisions hereof if any question of intent shall arise.
     28. SUCCESSORS: The terms, conditions and covenants contained in this Lease
shall apply and inure to the benefit of, and be binding upon, the parties hereto
and their respective successors in interest and legal representatives except as
otherwise herein expressly provided. All rights, powers, privileges, immunities
and duties of Landlord under this Lease including but not limited to any notices
required or permitted to be delivered by Landlord to Tenant hereunder may, at
Landlord’s option, be exercised or performed by Landlord’s agent or attorney.
     29. LANDLORD TRANSFER OF INTEREST: In the event of a complete transfer of
Landlord’s title or interest in the Premises in an arm’s length transaction
which occurs after completion of the Landlord’s Improvements, Landlord (or the
grantor of a subsequent transfer) shall be relieved of all liability related to
Landlord’s obligations after transfer provided that Landlord’s transferee has
agreed in writing to be bound to the terms of this Lease and provided further
that Landlord (or its successor, as the case may be) shall have furnished Tenant
with documentation of such transfer within ten (10) days of the transfer which
shall identify the new

21



--------------------------------------------------------------------------------



 



landlord and state that the new landlord has agreed in writing to be bound to
the terms of this Lease and provided further that Landlord (or its successor, as
the case may be) shall have transferred the entire security deposit to the new
landlord, who shall then be liable therefor.
     30. COMPLETE AGREEMENT: This Lease contains the entire agreement of the
parties and shall not be modified except by an instrument in writing which is
signed by both parties.
     31. AUTHORIZATIONS AND REPRESENTATIONS: Each party hereby severally
represents that it has been duly authorized to execute and deliver and perform
this Agreement through its members, officers or agents signing on its behalf and
affixing any appropriate seal hereto.
     32. BINDING EFFECT: This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors, legal representatives and assigns.
     33. CONSENT: Whenever the consent or approval of the Landlord is required
under this Lease, such consent shall not be unreasonably withheld, conditioned
or delayed.
     34. SEVERABILITY: The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
     35. CUMULATIVE REMEDIES: No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.
     36. COVENANTS AND CONDITIONS: Each provision of this Lease performable by
either party shall be deemed both a covenant and a condition.
     37. NOTICES: Any notice or document required or permitted to be delivered
hereunder shall be deemed to be delivered (a) upon personal delivery or
(b) three (3) business days after deposit in the United States mail, postage
prepaid, registered or certified mail, return receipt requested, or (c) the next
business day after deposit with a nationally-recognized overnight courier
service, addressed to the parties hereto at the respective addresses set
opposite their names below, or at such other address as they have theretofore
specified by written notice delivered in accordance herewith.
     38. TENANT’S PURCHASE RIGHTS:
     A. If Tenant is not then in default hereunder and if this Lease remains in
full force and effect, the Tenant or its assignees shall have the option to
purchase (“Option”) the Premises pursuant to the terms and provisions hereof for
a purchase price equal to the sum of (x) either (i) relative to the Option
exercise during the first (1st) Original Premises Lease Year, the sum of Six
Million Eight Hundred Seventy-Four Thousand Four Hundred and 00/100 Dollars
($6,874,400.00) (representing the amount to be paid for the Premises pursuant to
the option to purchase provided in the prior Lease between Landlord and Tenant)
plus the sum of ten (10)

22



--------------------------------------------------------------------------------



 



times the amount of annual rent for either or both the First Expansion Space and
the Second Expansion Space, as applicable, or (ii) relative to the Option
exercise during the fifth (5th) or tenth (10th) Original Premises Lease Year,
ten (10) times the amount of annual rent (including the annual rent for the
Original Premises and, if constructed, either or both the First Expansion Space
and the Second Expansion Space as applicable) paid during the Lease Year in
which the Option is exercised (provided, however, if the Building is expanded or
is being expanded during the Lease Year in which the Option is exercised,
whether during the first (1st), fifth (5th) or tenth (10th) Original Premises
Lease Year, then the annual rent utilized for purposes of determining the
purchase price shall include a full twelve (12) months of the rent to be paid
for such expansion space(s) once Tenant commences paying rent for the expanded
Building), plus (y) the amount of the prepayment penalty, if any, set forth in
the Penalty Notice as described in Section 38(D) below, and plus (z) the sum of
the unamortized portion of all real estate brokerage (leasing) commissions paid
by (or to be paid by) Landlord to CresaPartners (or its successors and/or
assigns) in connection with this Lease, the expansion into the First Expansion
Space and the expansion into the Second Expansion Space (with such commission(s)
being amortized on a straight line basis for each such space over the period
commencing on the date that Tenant starts (or is expected to start) paying rent
for each such space and ending on the last day of the Primary Term, and the
calculation of the unamortized amount for each such space to be performed on a
per day basis). No commissions shall be paid by Landlord to CresaPartners (or
its successors and/or assigns) or to any other broker or agent representing
Tenant in connection with the purchase of the Premises pursuant to Section 38 of
this Lease.
     B. Provided Tenant is not then in default of this Lease and this Lease
remains in full force and effect, this Option may be exercised by Tenant at any
time after the first (1st) day, but not later than ninety (90) days before the
last day, of the first (1st), fifth (5th) or tenth (10th) Original Premises
Lease Year. If not timely exercised as provided herein, this Option shall
automatically expire upon expiration of the ninetieth (90th) day before the last
day of the tenth (10th) Original Premises Lease Year. This Option shall be
exercised as to the Premises by the delivery or mailing of written notice of
such exercise (“Option Notice”) by Tenant to Landlord at the address contained
in Section 37 hereof. The closing on the purchase shall occur on the last day of
the Original Premises Lease Year in which the Option is exercised (or the next
business day thereafter, if the last day of such Original Premises Lease Year
falls on a weekend or holiday).
     C. Within ten (10) business days after an Option Notice is served as
provided herein, Landlord shall obtain and provide to Tenant evidence of title
to the Premises in the form of a title insurance binder (“Commitment”) issued by
a title insurance company licensed to issue policies in the State of Wisconsin,
agreeing to issue to Tenant, upon the recording of the Warranty Deed to the
Premises, its standard title insurance policy in the amount of the purchase
price, insuring the interest of Tenant to the Premises conveyed, free and clear
of all liens and encumbrances except any created by or under the Tenant,
municipal and zoning ordinances, easements, covenants and restrictions of
record, and net general real estate taxes and assessments. The cost of such
title insurance shall be paid by Landlord. If Tenant objects to any title
matters, it shall so notify Landlord in writing within ten (10) business days
after receipt of the Commitment, and Landlord shall attempt to have such title
defect removed. If Landlord is unable to do so, Landlord shall so notify Tenant,
and Tenant shall, within ten (10) business days after such notice,

23



--------------------------------------------------------------------------------



 



have the right to terminate the exercise of the Option. If Tenant fails to do
so, it shall accept title with such defect(s) which will then be included as an
exception to warranty in the deed.
     D. Within twenty (20) business days after an Option Notice is served as
provided herein, Landlord shall notify Tenant in writing of the amount of any
prepayment penalties, including any settlement amount to be paid by Landlord
under an interest rate swap arrangement, Landlord will incur with a
Non-Affiliate Lender (as defined below) as a result of Tenant’s purchase of the
Premises and Landlord’s repayment of any outstanding mortgage loans against the
Premises (“Penalty Notice”). Tenant shall, within ten (10) business days after
its receipt of the Penalty Notice, have the right to terminate the exercise of
the Option. If Tenant fails to do so, the amount of the prepayment penalties set
forth in the Penalty Notice shall be included in the purchase price to be paid
by Tenant in connection with its exercise of the Option. The term “Non-Affiliate
Lender” means a lender that Landlord has dealt with on an arms-length basis and
that is not any of the following: (i) a person or entity related to Landlord as
an owner, member or manager of Landlord (each, a “Subject Person”), (ii) a
person that is a family member of a Subject Person, (iii) an entity directly or
indirectly controlled by a Subject Person, (iv) an entity controlled by
Landlord, (v) an entity that together with Landlord are under common control, or
(vi) an entity where a Subject Person owns, directly or indirectly, more than
one percent (1%) of such entity’s voting securities.
     E. At closing, Landlord shall execute a Warranty Deed conveying the
Premises to Tenant subject only to the title exceptions listed above and such
other customary documents as may be reasonably requested by either party or
their counsel. Net general real estate taxes for the year of closing, water and
sewer use charges and other customarily prorated or adjusted items will not be
prorated and adjusted but shall be the responsibility of the Tenant. Landlord
shall pay the transfer fees. Notwithstanding the foregoing, any prepaid real
estate taxes or special assessments being held by Landlord shall be returned to
Tenant at closing along with the security deposit.
     39. WAIVER AND INDEMNITY: Except to the extent of any injury or damage to
persons or property caused by Landlord’s negligence or willful misconduct,
Landlord shall not be liable for injury or damage to the person or property of
Tenant, Tenant’s employees, contractors, invitees, customers or any other person
in or about the Premises from any cause whatsoever, and Landlord shall not, in
the absence of Landlord’s negligence or willful misconduct, be liable for injury
to Tenant’s business or for any loss of income or profit therefrom. Tenant
agrees to protect, indemnify and save harmless Landlord from and against any
injury to or death of persons or loss of or damage to property, including
without limitation, the person and property of Tenant, its agents, employees and
invitees, (i) occurring on the Premises and (ii) in any manner directly or
indirectly arising out of or in connection with the use and occupancy, or
disuse, of the Premises, any part thereof, or any improvement now or hereafter
located thereon, by Tenant or any person holding under Tenant, except to the
extent that the same results from Landlord’s reckless or willful misconduct.
Subject to the foregoing limitations on Landlord’s liability, each party agrees
to protect, indemnify and save the other harmless from and against any and all
penalties, charges, claims, losses, damages, expenses, liabilities, demands and
causes of action, and any reasonable expenses (including attorneys’ fees)
incidental to the defense thereof incurred by the indemnified party, arising out
of or resulting from any failure of the indemnifying party,

24



--------------------------------------------------------------------------------



 



in any respect, to comply with and perform all of the requirements and
provisions of this Lease as imposed on it pursuant to the terms hereof. If the
indemnified party believes it is entitled to indemnification hereunder, it shall
so notify the indemnifying party with such notice identifying the claim as to
which indemnification is being requested. The indemnifying party shall, within
ten (10) business days after being sent such notice, either accept the defense
of that matter, providing the name of counsel being retained to provide such
defense, or decline to accept such defense. If the indemnifying party either
(a) declines to accept such defense; or (b) suggests counsel to defend
unacceptable to the indemnified party, the indemnified party may then retain its
own attorney and shall be entitled to recover its attorneys’ fees if it should
be determined that either (i) the indemnifying party was obligated to defend and
did not accept such defense; or (ii) the indemnifying party accepted such
defense but proposed counsel to defend such matter that the indemnified party
reasonably objected to.
     40. QUIET ENJOYMENT: Provided that Tenant is not in default under this
Lease beyond any applicable notice and grace period, Tenant shall, throughout
the entire Lease term, have exclusive use and quiet enjoyment of the Premises.
Landlord agrees to provide Tenant written copies of Lender’s agreement(s) to not
disturb Tenant’s rights under this Lease Agreement unless Tenant is in default
under this Lease beyond any applicable notice and grace period (a) within
reasonable time after execution of this Lease for all current Lenders, and
(b) within a reasonable time after any additional indebtedness is incurred by
Landlord, for such future Lenders, if any.
     41. ENFORCEMENT COSTS: The defaulting party shall pay all reasonable costs,
attorneys’ fees and expenses that may be incurred by the non-defaulting party in
enforcing the provisions of this Lease.
     42. SURRENDER AT TERMINATION: At the termination of this Lease for any
reason, Tenant shall quietly and peaceably surrender possession of the Premises
(and any improvements located thereon) to Landlord, maintained as herein
provided and free of any and all claims thereto by Tenant or any party holding
under Tenant.
     43. HOLDING OVER BY TENANT: In the absence of an earlier default by Tenant
and termination of this Lease by Landlord, in which event Section 21 hereof
shall govern, if Tenant holds over or remains in possession or occupancy of the
Premises after the expiration of the term of this Lease, such holding over or
continued possession or occupancy, if rent is paid by Tenant and accepted by
Landlord for or during any period of time it so holds over or remains in
possession or occupancy, shall create only a tenancy from month to month at one
and one-half (1-1/2) times the last monthly rental and upon the same terms and
conditions herein contained (other than the length of term), which may at any
time be terminated by either Landlord or Tenant giving to the other twenty-eight
(28) days’ written notice.
     44. PAYMENTS TO BE ADDITIONAL RENT: All payments to be made by Tenant
hereunder, whether or not designated as rent, shall be deemed additional rent
(but not for purposes of Tenant’s Option to Purchase), so that in the event of
any failure by Tenant to make timely payment hereunder, Landlord shall be
entitled to all of the remedies available at law or equity, or under this Lease,
for the nonpayment of rent.

25



--------------------------------------------------------------------------------



 



     45. SUBORDINATION:
          (a) At Landlord’s option, this Lease shall be and is subordinated to
any existing mortgages covering the Premises, any extension or renewal thereof,
or to any new mortgages which may be placed thereon from time to time; provided,
however, anything to the contrary contained herein notwithstanding, every such
mortgage shall recognize the validity of this Lease in the event of a
foreclosure of Landlord’s interest as long as Tenant shall not be in default
under any of the terms of this Lease beyond any applicable notice and grace
period. Tenant agrees to execute, within ten (10) days after receipt of written
request from Landlord, whatever industry standard instruments may be requested
by Landlord’s mortgagee(s) to effect such subordination so long as it contains
the aforesaid non-disturbance provisions.
          (b) In the event any mortgagee shall elect to have this Lease prior to
the lien of its mortgage then, upon notice to Tenant thereof, this Lease shall
thereupon be deemed prior to the lien of any such mortgage. The provisions of
this Article shall include Deeds of Trust and similar security instruments.
     46. ESTOPPEL CERTIFICATES: Each party shall, without charge, at any time
and from time to time hereafter, within ten (10) days after receipt of written
request from the other, certify by written instrument duly executed and
acknowledged to any mortgagee or purchaser (or proposed mortgagee or proposed
purchaser) of the Premises, or any other person, firm, or corporation specified
in such request: (a) as to whether this Lease has been supplemented or amended,
and if so, the substance and manner of such supplement or amendment; (b) as to
the validity and force and effect of this Lease in accordance with its tenor as
then constituted; (c) as to the existence of any default thereunder, and if
there are any defaults, specifying same in detail; (d) as to the existence of
any offsets, counterclaims or defense thereto; (e) as to the commencement and
expiration dates of the term of this Lease; and (f) as to any other matters as
may reasonably be so requested. Any such certificate may be relied upon by the
party requesting it and any other person, firm or corporation to whom the same
may be exhibited or delivered, and the contents of such certificate shall be
binding on the party who completed such certificate.
     47. INTEREST: All rent and other payments to be made by Tenant to Landlord
hereunder shall bear interest from and after the due date thereof at the rate of
twelve percent (12%) per year.
     48. BROKER’S FEES: Each of Landlord and Tenant warrants and represents to
the other that, except as disclosed in this Section 48, it has had no dealings
with any person, firm, broker or finder in connection with the negotiation of
this Lease and/or the consummation of the transaction contemplated hereby, and
that except as disclosed herein, no commission or finder’s fee is due any person
or entity in connection with said transaction. Landlord and Tenant hereby agree
to indemnify, protect, defend and hold the other harmless from and against any
liability for compensation or charges which may be claimed by any person or
entity purporting to have acted on behalf of Landlord or Tenant, as appropriate,
in connection with said transaction with Landlord acknowledging that
CresaPartners has worked for Tenant in connection with the lease

26



--------------------------------------------------------------------------------



 



relationship contemplated herein and that Landlord agrees to pay CresaPartners a
commission relating to this Lease pursuant to the terms of that certain
Commission Agreement between CresaPartners and Landlord in the form attached
hereto as Exhibit H.
     49. TIME OF ESSENCE: Time is of the essence with respect to the performance
of all obligations to the performed or observed by the parties to this Lease.
     50. LIMITATION ON DAMAGES. Notwithstanding anything to the contrary
contained in this Lease, in no event shall either party be liable to the other
party for any indirect, consequential or punitive damages (including loss of
profits or business opportunity) arising under or in connection with this Lease.
     IN WITNESS WHEREOF the parties have executed this Lease as of the date and
year first written above.

         
Landlord:
Carl Ruedebusch LLC    
 
4605 Dovetail Drive    
 
Madison, WI 53704    
 
       
 
By:  Member Manager Carl Ruedebusch (SEAL)  
 
       
 
 
(Title)
   
 
       
 
  Date: 11/26/08    
 
       
 
By:  /s/ MICHAEL J. EAGAN (SEAL)  
 
  Michael J. Eagan, Member Manager    
 
 
(Title)
   
 
       
 
  Date: 11/26/08    
 
       
Tenant:
Cardiac Science Corporation    
 
3303 Monte Villa Pkwy.    
 
Bothell, WA 98021-9806    
 
       
 
By:  /s/ MICHAEL MATYSIK    
 
  Michael Matysik, Chief Financial Officer    
 
 
(Title)
   
 
       
 
  Date: 11/26/08    

27